      Case: 1:19-cv-00145-DAP Doc #: 142 Filed: 03/11/19 1 of 4. PageID #: 3439



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                  )   CASE NO. 1:19-cv-00145
                                               )
         Plaintiff,                            )   JUDGE DAN AARON POLSTER
                                               )
vs.                                            )   MAGISTRATE JUDGE
                                               )   THOMAS M. PARKER
SOUTHERN UNIVERSITY OF OHIO,                   )
LLC, et al.                                    )
                                               )
         Defendants.                           )

                             AGREED ORDER
                  SURRENDERING POSSESSION OF PREMISES
           TO INTERVENING LANDLORD, THE BUNCHER COMPANY,
      RELIEVING INJUNCTION AND STAY AS TO CERTAIN LEASED PREMISES
                   AND THE LEASES, AND RELATED RELIEF

        Upon consideration of the agreement of Mark E. Dottore, the receiver appointed in this

case (the “Receiver”) under that certain Order Appointing Receiver dated January 18, 2019 [Doc.

#: 8] (as amended, (the “Receiver Order”), Defendant Dream Center Education Holdings, LLC

(“DCEH”) and Intervenor, The Buncher Company (“Buncher”), as evidenced by the signatures

of their respective undersigned attorneys, the Court finds and orders as follows:

        (1) Buncher, as Landlord, and DCEH, as Tenant, are parties to a lease agreement (the

“Lease Agreement”) for: (i) a portion of Penn Liberty Plaza I, 1250 Penn Avenue, Pittsburgh, PA

15222; and (ii) a portion of Penn Liberty Plaza II, 1400 and 1500 Penn Avenue, Pittsburgh, PA

15222 (together, the “Leased Premises”). A copy of the Lease Agreement is attached to Motion

of the Buncher Company (i) Seeking Timely Payment of Rent; and (ii) Granting Relief from

Stay (Doc. #: 56).

        (2) On February 11, 2019, Buncher moved to intervene in this action, which motion the

Court granted on February 19, 2019.



{01294999-2}
        Case: 1:19-cv-00145-DAP Doc #: 142 Filed: 03/11/19 2 of 4. PageID #: 3440



          (3) DCEH is a defendant in this case and is one of the subjects of the receivership under

the Receiver Order.

          (4) Buncher also filed an Opposition to the Receiver’s Motion to Amend the Order

Appointing Receiver (Doc. #: 76), a Limited Response to the Motion of 3601 Sunflower, LLC’s

Motion to Vacate Injunction and Receiver Order (Doc. #: 90), and a Response to the Receiver’s

Motion to Approve Settlement Agreement and Deadline for Filing Objections Included Herein

(Doc. #: 125).

          (5) Although the Receiver reported to the Court at its March 8, 2019 status hearing that

he anticipated a sale of the Art Institute of Pittsburgh (“Ai Pittsburgh”), the entity that occupies

the Leased Premises, the anticipated sale fell through because the buyer would have had to

operate under Ai Pittsburgh’s OPEID number. The Department of Education would not allow

that.

          (6) As a result, DCEH and Ai Pittsburgh ceased operations at the Leased Premises

effective 5:00 p.m. EST on March 8, 2019.

          (7) Thereafter, the Receiver informed Buncher that DCEH and Ai Pittsburgh would

voluntarily surrender possession of the Leased Premises by Wednesday, March 13, 2019.

          (8) In view of the above facts, the Receiver (on behalf of DCEH), DCEH and Buncher

have agreed to the relief set forth below, so that Buncher may retake possession of the Leased

Premises. Accordingly, it is hereby

          ORDERED that:

          (1) Effective at 5:00 p.m. EST on March 13, 2019,

                 (a)    the Leased Premises shall be deemed surrendered voluntarily by DCEH,
                        as Tenant under the Lease Agreement to Buncher, as Landlord;




                                                  2
{01294999-2}
    Case: 1:19-cv-00145-DAP Doc #: 142 Filed: 03/11/19 3 of 4. PageID #: 3441



               (b)    all injunctive provisions and stays contained in the Receiver Order
                      (including, without limitation, paragraphs 9, 10, 14, and, to the extent
                      applicable, 20), including as it has been or hereafter may be amended,
                      hereby are relieved and terminated as against Buncher with respect to its
                      Lease Agreement with DCEH and the Leased Premises,;

       (2)     Buncher shall reasonably cooperate with the Receiver (on behalf of DCEH) and,
               as appropriate, DCEH, regarding the orderly disposition of any removable
               personal property or any student records that remain at the premises subject to the
               Lease Agreement after the voluntary surrender in paragraph (1)(a) of this Order
               becomes effective, provided, however, that the Receiver agrees to remove all
               student records from the Leased Premises on or before 5:00 p.m. EST on Monday,
               April 15, 2019 and file a certification with the Court stating that he has removed
               all student records from the Leased Premises. For the avoidance of doubt, the
               Receiver expressly abandons and surrenders any and all right to any personal
               property remaining at the Leased Premises after 5:00 p.m. EST on Monday, April
               15, 2019, and Buncher shall be entitled to dispose of the remaining property
               without further order of Court and without interference by the Receiver;

       (3)     The Motion of the Buncher Company (i) Seeking Timely Payment of Rent; and
               (ii) Granting Relief from Stay (Doc. #: 56), Buncher’s Opposition to the
               Receiver’s Motion to Amend the Order Appointing Receiver (Doc. #: 76),
               Buncher’s Limited Response to the Motion of 3601 Sunflower, LLC’s Motion to
               Vacate Injunction and Receiver Order (Doc. #: 90), and Buncher’s Response to
               the Receiver’s Motion to Approve Settlement Agreement and Deadline for Filing
               Objections Included Herein (Doc. #: 125) are hereby withdrawn;

       (4)     Buncher expressly reserves all of its rights at law and in equity regarding the
               Lease Agreement, the Leased Premises, the Receiver Order, the Receiver, and this
               case; and

       (5)     This Court retains jurisdiction to enforce the terms and provisions of this Order.



                                             ____________________________________
                                             Dan Aaron Polster
                                             UNITED STATES DISTRICT COURT JUDGE




                                                 3
{01294999-2}
    Case: 1:19-cv-00145-DAP Doc #: 142 Filed: 03/11/19 4 of 4. PageID #: 3442



Agreed and submitted by:

/s/ Jared S. Roach
Eric A. Schaffer (admitted pro hac vice)
Jared S. Roach
REED SMITH LLP
Reed Smith Centre
225 Fifth Ave.
Pittsburgh, PA 15222
(412) 288-3131 (Telephone)
(412) 288-3063 (Facsimile)
eschaffer@reedsmith.com
jroach@reedsmith.com
Attorneys for the Buncher Company

/s/ James W. Ehrman
MARY K. WHITMER (0018213)
mkw@weadvocate.net
JAMES W. EHRMAN (0011006)
jwe@weadvocate.net
WHITMER & EHRMAN LLC
2344 Canal Road, Suite 401
Cleveland, Ohio 44113
Telephone: (216) 771-5056
Facsimile: (216) 771-2450
Attorneys for Mark E. Dottore, the Receiver for
(among other entities) Dream Center Education Holdings, LLC

/s/ Nicholas R. Oleski
Robert T. Glickman (0059579)
Charles A. Nemer (0009261)
Robert R. Kracht (0025574)
Hugh D. Berkson (0063997)
Nicholas R. Oleski (0095808)
MCCARTHY, LEBIT, CRYSTAL & LIFFMAN CO., LPA
101 West Prospect Avenue
1800 Midland Building
Cleveland, Ohio 44115
(216) 696-1422 – Telephone
(216) 696-1210 – Facsimile
rtg@mccarthylebit.com
can@mccarthylebit.com
rrk@mccarthylebit.com
hdb@mccarthylebit.com
nro@mccarthylebit.com
Special Counsel for the Receiver

                                            4
{01294999-2}
